Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-4 and 7-11 are allowed because the prior art fail to teach the controller configured to notify the replenishment information in a state in which an index correlated with a ratio of an amount of paper dust mixed in the developer in the developing container to an amount of the developer in the developing container has not exceeded a preset threshold value of the index, wherein the controller is configured to notify the replenishment information in a case where the amount of the developer in the developing container is equal to or smaller than a threshold value of the amount of the developer, and wherein the threshold value of the amount of the developer is a constant value preset such that the index does not exceed the threshold value of the index in combination with remaining limitations of claims 1-4 and 7-11.
Claims 6, 16-21 are allowed because the prior art fail to teach the controller configured to notify the replenishment information in a state in which an index correlated with a ratio of an amount of paper dust mixed in the developer in the developing container to an amount of the developer in the developing container has not exceeded a preset threshold value of the index, wherein the controller is configured to notify the replenishment information in a case where the amount of the developer in the developing container is equal to or smaller than a threshold value of the amount of the 
Claim 12 are allowed because the prior art fail to teach that in a case where the developing container is replenished with the developer after the controller notifies the replenishment information of a previous time when an amount of the developer in the developing container is smaller than a first amount, the controller notifies the replenishment information of a next time when the amount of the developer in the developing container is smaller than a second amount larger than the first amount in combination with remaining limitations of claim 12.
Claims 13-14 are allowed because the prior art fail to teach that in a case of forming an image on a recording material of a first kind of material in an initial state in which a predetermined amount of the developer is accommodated in the developing container and paper dust is not mixed in the developer in the developing container, the controller notifies the replenishment information in a case where an accumulated number of sheets of the recording material of the first kind of material on which images have been formed has exceeded a first number of sheets, and wherein, in a case of forming an image on a recording material of a second kind of material different from the recording material of the first kind of material in the initial state, the controller notifies the replenishment information in a case where an accumulated number of sheets of the recording material of the second kind of material on which images have been formed 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852